OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice in the First Judicial Department on October 30, 1934. During the pendency of hearings before the Committee on Grievances on charges that respondent had neglected a legal matter entrusted to him and *357had failed to co-operate with the duly constituted Departmental Disciplinary Committee, a decree was issued by the Connecticut Court of Probate, District of New Milford, adjudging respondent incapable of managing his affairs by reason of physical and mental disability resulting from advanced age and physical illness, and appointing a conservator.
Following issuance of the decree, the hearings before the committee were suspended and petitioner brought this application to suspend respondent from the practice of law pursuant to 22 NYCRR 603.16 (a). The rule provides that where an attorney "has been judicially declared incompetent or incapable of caring for his property or has been involuntarily committed to a mental hospital, this court, upon proper proof of the fact, shall enter an order suspending such attorney from the practice of the law, effective immediately and for an indefinite period and until further order of this court.”
Accordingly, upon the foregoing, the application should be granted. Respondent should be suspended from the practice of law, effective immediately and for an indefinite period until further order of this court.
Birns, J. P., Fein, Sandler, Bloom and Lane, JJ., concur.
Respondent suspended from practice as an attorney and counselor at law in the State of New York for an indefinite period effective as of the date of the order of this court.